Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 5, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-01012-CV


                   IN THE INTEREST OF M.D.I, A CHILD

                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 11-11-21160

                 MEMORANDUM                      OPINION

      This is an appeal from an order terminating parental rights signed December
4, 2014. On January 29, 2015, appellant J.F. filed a motion to dismiss the appeal.
See Tex. R. App. P. 42.1. According to the motion, the trial court granted a new
trial by order signed January 29, 2015. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.